pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 28, 1975 and made after a fair hearing, that no application for authorization for medical assistance had been submitted to the local agency. Determination confirmed and proceeding dismissed, on the merits, without costs or disbursements. The petitioner has the burden of proving eligibility for medical assistance (see Lavine v Milne, 424 US 577). This burden includes proving that an application was made for assistance. Applying the substantial evidence test, the record supports the inference that the petitioner did not make an application for medical assistance. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.